﻿Today the world of Islam is on the threshold of the fifteenth century of its glorious and eventful history. Another 40 days will usher in the beginning of a new Islamic century. Muslims all over the world will be celebrating the fourteen hundredth anniversary of a unique event, which was chosen by the Second Caliph of Islam, Hazrat Umar Ibn al-Khattab—may God be pleased with him—as the beginning of the Islamic Hegira calendar. The Hegira calendar commemorates neither the Prophet's birthday nor the time when the message of God was first revealed to him. It commemorates an event which was to become a turning point in the evolution of Islam. That event was the Hegira, or the great departure of Prophet Mohammed—peace be upon him—with a small group of devoted followers from his place of birth, Mecca, for the city over 400 kilometres away, the city of Medina. The departure for Medina was chosen as the starting point of the Islamic calendar because it marked the founding of the Islamic polity.
3.	While in Mecca Islam emerged as a moral force; it was Medina which had the honour of being the cradle of the first Islamic State under the guidance of the Prophet himself. That State was founded on the basis of the universally applicable moral principles revealed in the Koran. This first Islamic policy symbolized the happy blending of the citizens of Medina—called Ansars, or the Helpers—and the Muhajireen, or the Refugees, from Mecca. A union of great importance had thus emerged. Together, the two communities formed the nucleus of the Islamic Ummah, or the great brotherhood of Islam. The idea embodied in this concept served as a beacon for humanity at large.
4.	Leaving his place of birth, the home of his ancestors, the kith and kin to whom he was deeply attached, was undoubtedly a great ordeal for the Prophet. With his reputation for unimpeachable integrity—he was called by everyone alike "Al-Amin", The Trustworthy. His gentle disposition and nobility of character endeared him to one and all. He could have stayed on in Mecca as a highly respectable member of the leading Hashemite clan to which he belonged, if only he would stop preaching what God commanded him to preach. His refusal to do so turned the hostility of the people of Mecca into unbridled fury.
5.	Thus the founding of the first Islamic State in Medina represented, on the one hand, the rejection of the suffocating environment of bigotry, intolerance, tyranny, oppression and moral turpitude and, on the other hand, the determination of the new-born Islamic community to promote understanding, tolerance, brotherhood and freedom as imperatives of State policy. From then on the world was to witness, emanating in succession from Medina, developments of monumental significance in the history of mankind.
6.	It is a great honour for me and my country that I have been given this opportunity to address the thirty-fifth session of the General Assembly, on behalf of the 900 million fellow Muslims in commemoration of such an epoch making event in human history. I do so with deep humility in response to the mandate conferred upon me by the Eleventh Islamic Conference of Foreign Ministers,  which Pakistan was privileged to host.
7.	I am grateful to you, Mr. President, for your kind words of welcome and I take this opportunity to convey to you my personal congratulations and those of the Government and the people of Pakistan on your election as President of the thirty-fifth session of the General Assembly.
8.	To the Secretary General I wish to express our profound admiration for the qualities and experience which he possesses in such abundant measure. During his two terms of office, he has been called upon to deal with some of the most difficult problems which the world Organization has had to face. He has done so with great distinction, and we wish him continued success in the future.
9.	Speaking as a humble believer, I am particularly conscious of the Islamic injunction to rise above race, colour and creed and to perceive fellow human beings in terms of universal brotherhood. Islam, by its very definition, is a religion of peace and submission to the divine will. It demands of its followers that they strive, individually as well as collectively, for the creation of a human society based on justice and equality.
10.	It is most appropriate for me on such an occasion and before such a distinguished audience representing the entire world community to speak of the Islamic virtues of tolerance and compassion which brought about a synthesis of civilizations and a balanced intermingling of peoples of diverse faiths and beliefs. Islam rejects narrow nationalism, parochialism and racial elitism. The intercommunal peace and harmony prevailing during the period of more than 1,000 years of Islamic ascendancy stands in sharp contrast to the present day racial arrogance, discrimination and persecution which are practised in certain parts of the globe today.
11.	The true foundation of the peace and tranquillity which characterized the prime period of Islamic ascendancy lies in the great Islamic virtues symbolized, in particular, by the concept of universal brotherhood, tolerance and respect for the sanctity of life. The Holy Koran says: "He who slays one human being, it is as if he had slain all mankind; he who saves one human being, it is as if he had saved all mankind." Islam specifically forbids wars of aggression and permits recourse to arms only in self-defence. The Holy Koran says: "Fight in the way of Allah those who fight you; but you do not begin the hostilities; for Allah does not love aggression." The Islamic concept of jihad epitomizes the precepts so explicitly enunciated in those verses from the Holy Koran. There is, indeed, an element of struggle in jihad—a continuous struggle, a constant striving, to lead life in its totality in the light of the message of the Holy Koran and in the tradition of the Prophet of Islam.
12.	The Islamic message of universal brotherhood, peace and equity is of eternal value and is more than ever relevant to the conditions prevailing in today's world. Ever since the birth of this world man has had his share of conflicts and difficulties. The confrontation of civilizations and faiths in the past did not lead to the annihilation of the human race because, mercifully, the means of mass destruction were limited. Today we have stepped into an age wherein humanity has at its disposal the means of destroying itself several times over. The world can no longer afford the luxury of confrontation and wars. Mankind needs peace. Let us all try to achieve peace within and peace without.
13.	There is yet another form of confrontation, besides the nuclear arms race, that threatens human survival. It is the confrontation between man's selfishness and nature. His insatiable pursuit of material comforts has led him to reckless destruction of the natural environment. The ecological crisis faced by our planet today, particularly by the highly industrialized nations, has reached such alarming proportions that the questions must be asked: Has not man burnt his fingers in the fire which he himself kindled? Has he not lost his sense of proportion in his earthly scheme of priorities? Does he not understand that this world is not his personal property but a trust from the Almighty who created it?
14.	As the Holy Koran says:
"In the alternation of day and night, in the rains from heaven that come to quicken the parched earth, in the shifting winds, and in the clouds pressed into service between heaven and earth, there are signs enough of Allah's rule for people who have understanding."
It is this understanding that can help the present-day world to regain the equilibrium it seems to have lost.
15.	The followers of Islam believe that their faith represents that ultimate perfection of the divine message which has flowed to mankind through a succession of Prophets. Muslims are enjoined to accept the missions of all the Prophets who preceded Prophet Mohammed—peace be upon him. In the Holy Koran it is stated: "Those who believe"—what Mohammed revealed—"and those who are Jews, Christians, Sabeans or whoever believes in Allah and the Day of Judgement, they shall have their reward." The Prophet of Islam himself said: "I believe in the one Allah, in His revealed Books, in His message bearing Prophets, in the Hereafter." It is noteworthy that the Prophet spoke of "the revealed Books", and not merely of the Book. Similarly, he spoke of God's "message bearing Prophets", and not merely of one Prophet, that would be himself. We Muslims are bound by our faith to believe in all the Prophets and the revealed Books from Adam to Prophet Mohammed—peace be upon him—who is the last of the Prophets.
16.	The great Islamic community today straddles a broad geographical belt from Indonesia in the East to Senegal in the West. Living in different climes and under different customs and political systems, speaking different languages and dialects, Muslims all over the world retain an abiding sense of Islamic affinity. It is this unity in diversity which is the hallmark of the Muslim Ummah, or the Commonwealth of Muslim Nations. The Islamic Conference, of which I have the honour to be the current Chairman, constitutes a concrete manifestation of the urge of the Muslim Ummah to re-establish its historic role as a factor for peace and progress and to reassert the overriding unity of the Muslim peoples scattered over the globe.
17.	As we stand at the threshold of the fifteenth century of Hegira, we can look with pride to the fact that the Islamic countries have regained their political independence and are working closely to obtain their rightful place in the world. Their desire for unity is manifested in the 42 member Islamic Conference, which has come to acquire an eminent place among international organizations and whose decisions are assuming ever-increasing importance in the international community.
18.	The spread of Islam led to a creative encounter between the first Islamic people of Arabia and the major cultures of Persia, Greece, Egypt and India, resulting in an unprecedented flowering of the human genius. This great epoch of creative activity that began in the second century Hegira lasted several hundred years. Both in the heartland of Islam, represented by the great traditions of the Caliphs, and in the no less glorious Islamic cultures, which developed in far off places such as Spain, India, Central Asia, Asia Minor, Africa and Southeast Asia, the triumphant spirit of man, emancipated and enriched by Islam, manifested itself in remarkable advances in the arts and sciences. This was the era in which were laid the foundations of modern learning and knowledge. 
19.	It gives me pleasure to recall that human progress is heavily indebted to the early Muslim scholars, philosophers, scientists and physicians, who made outstanding original contributions in their respective fields and disciplines, rescued the best in the ancient Greco-Roman civilization, and passed this treasure on to the West. Who can forget the immortals like Averroes, Ibn Sina, Ibn Haitham, Ibn Khal dun, Alberuni and the great Omar Khayyam?
20.	These are but a few of the galaxy of illustrious Muslims who extended the frontiers of knowledge and enriched human experience. It was their enlightened approach to the acquisition and dissemination of knowledge that made this progress possible. They sought and acquired knowledge from whatever source it was available—from the Greeks and Romans, the Chinese, the Persians, the Hindus, the Buddhists and the rest. The Prophet had urged them to do so. Permit me to read here four out of many quotations from the teachings of the Prophet:
"Seek knowledge from the cradle to the grave."
"Whoever seeks knowledge and finds it will get two rewards: one for seeking, and the other for finding. If he does not find it, he still has one reward."
"The ink of the scholar is holier than the blood of the martyr."
"It is better to impart knowledge one hour than to pray all night."
The emphasis in these quotations is not only on seeking knowledge, but also on sharing it with others for the progress of mankind as a whole. There is a lesson in this for the present-day world where access to vitally useful knowledge, indispensable for human progress and prosperity, is allowed on a selective basis, and is, indeed, being denied by the privileged few to the less fortunate many who need it most.
21.	The Islamic world was instrumental not only in generating the first intellectual stirrings which prepared the ground for the European Renaissance, but also in acting as a bulwark for the defence of Western civilization against the Mongol hordes that descended like an elemental force of nature. But for the Islamic world, which bore the brunt of the Mongol onslaught, Europe would have been overwhelmed in the seventh century Hegira that is, the thirteenth century A.D. It is indeed a tragic irony of fate that those very people who were thus saved by the Muslims turned around to occupy and pillage Muslim lands and convert them into their prize colonies.
22.	While that unhappy period in Islamic history is undoubtedly behind us, its evil consequences remain to be eradicated. Political independence regained by Muslim countries has not loosened the tenacious grip of economic exploitation, which goes hand in hand with colonialism. Continued dependence on the industrially developed world has aggravated their plight. Their crucial strategic location has generated intolerable pressures from powers seeking hegemony and coveting their vital natural resources.
23.	The feeling of insecurity across much of the globe today is attributable to the continuing tendency to use force and pressure for the control and exploitation of scarce resources. The distress caused by that phenomenon is writ large on the faces of both the exploited and the exploiter. Where will this lead us? The Holy Koran warns mankind against it thus: "To him who is covetous and bent on riches... to him will the path of distress be made easy".
24.	While on the subject of conflict generated by avarice and greed, I should like to present, before this Assembly, how we Muslims perceive some of the critical areas of tension on the world map.
25.	The tragic conflict between the two Islamic States of Iran and Iraq is a source of deep concern to the world community. It causes profound anguish to the world of Islam in particular. That violent conflict between two brotherly Islamic States is attributable to the unstable conditions created in a strategic area by a colonial legacy. We fervently hope that peace between those two neighbouring countries will return soon, Allah willing. It is the duty of the international community and in particular that of the Islamic and nonaligned worlds to make a positive contribution towards the resolution of the differences between Iran and Iraq. An essential condition for the return of peace between them would be the observance of strict neutrality and non-interference in their internal affairs by outside Powers.
26.	As the Assembly is aware, I have come to New York directly from the capitals of Iran and Iraq, where I was warmly received in a spirit of Islamic fraternity by President Bani Sadr and President Saddam Hussein. My mission was undertaken at the behest of the Islamic Conference. Its purpose was essentially one of fact-finding and good will. I was able to ascertain the views of my two brothers in a series of meetings in an atmosphere of mutual trust and confidence. I have faithfully conveyed to each brother the views and position of the other in regard to a cessation of hostilities. It is my earnest hope and prayer that efforts will continue to end the tragic conflict between Iran and Iraq and that a peaceful solution will be found to their differences on the basis of justice and respect for each other's rights and in the spirit of Islamic solidarity and brotherhood.
27.	By far the most destabilizing factor in the Middle East is Israel. Who can deny the justice of the cause of the Palestinian people, who have been mercilessly uprooted from their sacred land after being in continuous possession of it for the best part of 1,400 years, and who have been suffering untold oppression, tyranny and terrorism practised against them by the Zionist entity?
28.	The threat posed to world peace by the Palestinian problem is all too evident. The situation can explode at any moment. The resulting conflagration could envelop the world in a disaster the magnitude of which has not been seen before. Injustice and oppression rouse strong sentiments; those sentiments cannot be suppressed by arrogant reliance on force and coercion, nor smothered by unremitting persecution. Israel, which is so ready to invoke the past, should not forget the oft-repeated lesson of history that its policy of annexation and domination is doomed to failure. History has the habit of unceremoniously repeating itself.
29.	Notwithstanding protestations of the desire to bring about a peaceful solution of the Palestinian problem, in the context of the Middle East situation the stark reality is that Israel continues to defy the will of the world community, expressed through this very forum and the Security Council on numerous occasions. It continues to occupy Arab and Palestinian land by force. It cynically disregards the near unanimous world edict on Jerusalem by passing a law to change the status of Jerusalem. In its resolution 478 (1980) the Security Council reacted by calling upon all countries having their diplomatic missions in Jerusalem to shift them. The response was unanimous and prompt.
30.	I take this opportunity to offer profound thanks to all the 13 countries, namely, Bolivia, Chile, Colombia, Costa Rica, the Dominican Republic, Ecuador, El Salvador, Guatemala, Haiti, the Netherlands, Panama, Uruguay and Venezuela, which have removed their diplomatic missions from Jerusalem to show their displeasure at Israel's defiance of international law and public opinion. We salute them for their principled decision. Is it not time for further action by the world community so that the conditions stipulated generally by world opinion, and especially by the Islamic Conference on the Palestinian problem, are met, and peace returns to the Middle East? Let there be no illusion that wounds inflicted on the Palestinians can be healed by the passage of time. Now is the time to act, before it is too late.
31.	The United States claims that it has vital economic and strategic interests in the Middle East and North Africa, which is not only the homeland of the Arab people, but constitutes the strategic frontiers of Europe. Yet it pursues a policy which brings it into hostile confrontation with the Arab world and extends open-ended support to Israel which encourages that country to pursue aggressive policies in defiance of world opinion. The United States bears a heavy responsibility in this respect, since reliance on the might of this superpower enables Israel to flout the verdict of the international community and to usurp the legitimate rights of the people of Palestine.
32.	The Muslim world wholeheartedly supports the just struggle of the people of Palestine under the leadership of their legitimate and sole representative, the Palestine Liberation Organization [PLO], for the liberation of their sacred territory from Zionist rule and occupation. It considers that the issue of Palestine is at the core of the Middle East question. Successive Islamic Conferences have demanded, first, the complete withdrawal of all Israeli forces from the occupied Arab territories, including Jerusalem; secondly, the exercise by the people of Palestine of their inalienable national rights, including the right to establish a sovereign State of their own in their homeland under the leadership of the PLO and, thirdly, the dismantling of all the so-called settlements in occupied Arab territories.
33.	Until these just demands are met in full, the prospect of a genuine and lasting peace in the Middle East will elude us, and the world will continue to be haunted by the spectre of a wider conflict in which the interests of those who protect Israel will suffer most.
34.	The world of Islam is profoundly concerned with the tragedy that has overtaken Afghanistan. This small, independent, nonaligned Muslim country has been subjected to military intervention on a massive scale, in violation of the national rights of the Afghan people and the sacrosanct principle of nonalignment and of the Charter of the United Nations. True to their centuries old national tradition and unconquerable spirit of independence, the people of Afghanistan have responded to the challenge with fearless resistance through the length and breadth of their country. Their struggle is as sacrosanct and worthy of respect and support as the heroic struggles of the Algerian people, the people of Zimbabwe—and indeed, of all the oppressed and exploited people of the world at one time or another— against foreign domination.
35.	The deeply felt resentment of the international community and of the Muslim world in particular against this act of armed intervention has been clearly expressed in the demand for the immediate, unconditional and total withdrawal of Soviet military forces from Afghanistan. The Eleventh Islamic Conference of Foreign Ministers, which met at Islamabad in May last, set in motion a process of resolving the Afghan crisis through peaceful negotiations. It adopted a resolution establishing a committee comprised of the Foreign Ministers of Iran and Pakistan and the Secretary General of the Organization of the Islamic Conference, with a view to holding consultations with all the parties to bring about a solution based on the following principles: first, the immediate, unconditional and total withdrawal of Soviet forces from Afghanistan; secondly, the restoration of the independence and nonaligned status of Afghanistan; thirdly, respect for the right of the Afghan people to determine their own destiny and to choose their own form of government in accordance with their own wishes, free from external interference; and fourthly, the creation of conditions which would permit the Afghan refugees to return to their homes in safety and honour.
36.	It is a matter of deep regret that this valuable initiative of the Islamic Conference has now been stalled by the overall negative attitude of the Kabul regime. I am confident that the Assembly will address itself to the urgent task of promoting a political solution of the crisis in Afghanistan, in accordance with these principles.
37.	In the meantime, more than a million Afghan refugees have crossed the 1400mile border into Pakistan, while others have taken shelter in Iran. Entire communities of men, women and children, uprooted from their hearths and' homes by the violence of the conflict, have continued to pour into Pakistan. My country is providing them with shelter in a humanitarian spirit and in conformity with the tradition of Islamic brotherhood. It is a task of awesome magnitude, in view of Pakistan's limited resources. However, we are grateful for the assistance received for this purpose from brotherly Moslem countries and other friendly nations, the United Nations High Commissioner for Refugees, and various international agencies and humanitarian organization including the Red Crescent and the International Red Cross.
38.	People do not leave the comforts of their hearths and homes to face the privations of life in exile without compelling reasons. The Afghan refugees on our soil have had to leave their country because life was made unbearable for them. The orchestrated propaganda campaign accusing Pakistan of interference in Afghanistan's internal affairs cannot mislead the world. It cannot conceal the truth that the insurgency in Afghanistan is a manifestation of the patriotic upsurge of a proud people who have never yielded to foreign domination. I wish to restate Pakistan's commitment to the principle of non-interference in the affairs of other States and categorically reject the allegation that Pakistan is in any way involved in the insurgency in Afghanistan.
39.	It is interesting to note that this insurgency is mainly in the interior of Afghanistan, where brave men and women, brave boys and girls and brave peasants and workers are fighting to free themselves from the forcible occupation of their territory by foreign troops. What is surprising is the attitude of the big Powers; one has accused the other of an effort to strangulate it. Surely the presence of troops of one country on an island of the Indian Ocean cannot be accepted as an excuse for another country to send troops into a third independent nation.
40.	A situation similar to that in Afghanistan exists today in Kampuchea. Here again, a regime has been imposed on that country by the foreign occupation forces, leading to a mass exodus of the Kampuchean people, who have endured great suffering and privation. In both cases principles of international law and peaceful coexistence have been violated.
41.	The world of Islam does not believe that international security can be genuine as long as it is predicated on an unstable balance of terror and a continuous escalation of the arms race. We have welcomed measures in the past aimed at relaxing tensions between the two superpowers and we wholeheartedly support their efforts to limit and control strategic nuclear weapons. The Muslim countries favour genuine detente, but not detente based on a division of the world into spheres of influence by the two superpowers, because such an arrangement would be at the expense of the Islamic and nonaligned world. We cannot subscribe to a detente which is designed to keep certain areas of the globe tension free while exposing others to subversion and aggression in any shape or form. We want peace. We want peace with dignity. We want peace with respect. We want peace with honour. We firmly believe that peace is indivisible and must encompass all parts of the globe. It cannot be selective in its scope or application.
42.	The world of Islam has invariably been at the forefront in espousing the right of peoples to self-determination and independence as a matter of principle. The attainment of independence by nearly 100 countries since the Second World War is a matter of profound satisfaction to all of us. The success of the valiant struggle waged by the African people is a glorious chapter in the annals of freedom. We pay a tribute to the indomitable spirit of the great liberation movements and, particularly, to the memory of those martyrs whose supreme sacrifice has made this historic achievement possible.
43.	The presence among us today of Zimbabwe as a full-fledged Member of the United Nations symbolizes the heroic achievements of the continent of Africa and offers fresh hope to the people of Namibia and South Africa, where the tentacles of colonialism and racist minority rule maintain an iron hold today. Our prayers and whatever moral and material support is required of us will always be with the freedom fighters of southern Africa. Their problems are our problems; their difficulties are our difficulties; and their struggle is our struggle. The clock is in their favour. They will succeed, because their cause is just.
44.	The tide of independence cannot be reversed, any more than one can successfully bid yesterday return. Indeed, all efforts to keep people under subjugation or to turn countries into colonies—such is the verdict of modern history—are foredoomed to failure.
45.	The policies of racial discrimination, apartheid and minority rule being followed by South Africa are repugnant to the letter and spirit of Islam and international morality. We are convinced that nemesis will overtake whosoever practises racism and apartheid or discriminates between one human being and another on the grounds of colour.
46.	The Pretoria regime must be made to end its illegal occupation of Namibia and its repressive policies and acts of violence in that Territory and in South Africa. The Namibian people must be allowed to decide their own future destiny through impartial elections under United Nations auspices. However great the difficulties may appear, we are confident of the ultimate triumph of the people of Namibia under the leadership of the South West Africa People's Organization [SWAPO].
47.	There is another form of discrimination, which is a matter of deep concern today to the world of Islam. The Muslim minorities in various countries around the globe number nearly 300 million. They are frequently discriminated against and subjected to untold miseries because of religious prejudice. Their lives and properties are not always safe. In some countries they are being systematically reduced to the status of serfs; in others they are being forcibly expelled from their ancestral homes and driven to inhospitable regions. The very custodians of law and order have become for them instruments of acts of oppression and extermination.
48.	This is a challenge to the world conscience and must be met firmly and fairly. It is a challenge to the Universal Declaration of Human Rights, which proclaims that everyone has the right to freedom of conscience and religion. How can the conscience of the world close its eyes to the fate of millions of human beings who are undergoing acute suffering merely because they profess a particular faith? True to the injunctions of Islam, our hearts go out not only to the Muslim minorities who are subjected to discrimination and oppression but to all minority communities, regardless of their creed, colour or caste, who are made to suffer a similar fate.
49.	To express humanitarian concern over the plight of these minorities does not constitute interference in the internal affairs of any State. The world community must not lose its capacity for moral anger, which in many cases is perhaps the only instrument it has today to exert pressure on the oppressor. The future of mankind will be bleak indeed, if we allow our sensitivities to human suffering to be dulled or our conscience to be stifled at the sight of poverty and hunger. The Holy Prophet said:
"He is not a perfect Moslem who eats his fill and lets his neighbour go hungry ....
"He who helps his fellow men in the hour of need, him will Allah help on the Day of Judgement."
That is as much true of individuals as of nations.
50.	We, the peoples of the Islamic world, along with our brethren of the third world, have suffered together the trauma of colonial domination; we have struggled, side by side, to attain our freedom; we have gone through the same pangs of rebirth after independence; we have inherited similar problems; we are facing similar challenges; and we share the same disappointment in the non-realization of the rising hopes and expectations of our peoples.
51.	The basis of the existing economic relationship between the developed and the developing countries is the principle—or shall we say the lack of principle in this case— of justice and fair play. The developing nations supply the raw materials, but the developed nations demand unjustly high prices for the industrial goods that they provide. We, of the third world, are at the mercy of the international market, which is manipulated by a handful of industrialized countries. It is in the interest of the developed countries to realize that the advantages of such basically unsound tactics are only short-lived. We have entered an era of interdependence, and no single country can ensure its prosperity by adopting measures which frustrate the legitimate aspirations of other countries and other peoples. Exploitative and discriminatory practices against the developing countries are the root cause of economic and political instability, which poses a great danger to world peace and security. The time has surely come—if it is not late already—to establish a new economic order which would be durable because it would be fair.
52.	The Group of 77, representing the third world, has been pressing its demand since 1964 for an international economic order that would ensure optimum growth of the world economy for the benefit of all countries and ail peoples. The North-South dialogue has dragged on, as a futile exercise, for nearly a decade now. In the meantime, the problems of poverty and deprivation of more than half the world have become further aggravated, posing ever greater dangers to world stability.
53.	Meanwhile, the Islamic world has made a start with concerted measures to pool its resources and has established financial and banking institutions of its own for the purpose. In the fullness of time these institutions should, Allah willing, enable the Muslims to achieve a substantial measure of economic self-reliance. In the true Islamic tradition, the oil producing Muslim countries have shown a helpful attitude for alleviating the hardships not only of fellow Muslim States but also fellow members of the third world. At the same time the Muslim countries will continue to exert themselves to the utmost for the achievement of the objectives of the Group of 77. Their voice will also be clearly heard in the North South dialogue urging affluent nations to raise their official development assistance to the third world at least to the agreed level of 0.7 per cent of their gross national product. Can magnanimity be at such a low premium?
54.	While so little is being contributed towards the elimination of the problems of poverty and backwardness on which the future stability of the world depends, the commitment of vast resources to the acquisition of weapons of mass destruction continues to increase. A further tragedy is that large-scale transfers of arms and lethal weapons are taking place to countries which are already expending so much of their precious resources on armaments at the expense of the welfare of their masses. World security is as much threatened by the reckless diversion of resources towards the arms race as by the neglect of the fundamental needs of the underprivileged peoples of the world. Indeed, the two are inextricably linked. Consequently, the question of disarmament is vitally relevant, not only to the reduction of international tensions, but also to the better utilization of resources for human development and progress. The goal of disarmament deserves the urgent attention of the world community, and needs to be pursued both at the global and regional levels.
55.	The United Nations remains the embodiment of our hopes and aspirations for a world order based on peace and justice. It is committed to the achievement of that objective by virtue of the ideals enshrined in the Charter. The Organization has been a force for international peace and progress during its 35 years of existence. We do not feel discouraged by its occasional inability to translate its promises into tangible results. We are conscious of the circumstances which have prevented it from enforcing its decisions in respect of the right of the people of Palestine to establish a sovereign State of their own in their homeland, or redeeming its promise to the people of the State of Jammu and Kashmir to enable them to decide their future in accordance with the relevant resolutions of the United Nations.
56.	Since the reference to the State of Jammu and Kashmir touches upon Pakistan's relationship with India, I should like to say that, in conformity with our established policy, we have continued our efforts for further normalization of relations with India on the basis of the principles of the Simla Agreement of 1972.  Substantial progress has been made over the years in the promotion of communications, travel and trade between the two countries. This process, however, can and will be further accelerated with a peaceful settlement of the question of Jammu and Kashmir. Pakistan's position on this matter is founded on universally recognized principles.
57.	The Islamic world holds the United Nations in great esteem and will strive to further its fundamental objectives. The message of Islam—the message of peace, the equality of man, the rule of law and supremacy of justice—is also fundamental to the United Nations. As devotees of the religion that brought this message to the world, and as signatories to the Charter in which it is enshrined, the Muslim countries are thus doubly committed to the ideals of the United Nations.
58.	The Prophet of Islam said: "Even he who makes progress daily is still far off from the ideal". Therefore, we do not despair if the ideals of the United Nations are still nowhere near achievement; if aggression and adventurism still disfigure the international scene; if the security and sovereignty of the weak are still being threatened by the strong; if might is still paraded as right. But we live in hope and would continue to strive to come closer to the ideal with the passing of every day.
59.	It is with this belief and determination that the Islamic world is poised to enter the fifteenth century Hegira— inspired by its great past; aware of its present problems and opportunities; conscious of its spiritual, cultural and political rebirth and its growing strength; and confident of its future. Its chief source of strength today is its urge for unity of thought and action. Its member States—over 40 in number—are generally in agreement on the need for a united and collective response to issues affecting them and the world at large. This has led to the emergence of the concept of strengthening their security by pooling their natural resources, their abundant manpower and their available skills. The close collaboration so achieved will undoubtedly promote self-reliance and reduce dependence on the uncertain—and often uncomfortable—external factors. This concept of security of the Islamic countries does not involve alignment with any of the power groups; nor does it envisage multilateral defence pacts. It aims essentially at advancing the individual and collective capability of the Islamic countries to achieve the goals set by consensus, in the larger interest of the Muslim Ummah.
60.	In the world today there is enough reason for mankind to see the future darkly and to lose its bearings in the pervading atmosphere of gloom. People feel embattled and forlorn and see perils and pitfalls all around them. There is social injustice within communities, and economic inequality among nations. All this, I venture to suggest, is a result of unbridled materialism, the eclipse of spiritual values and a loss of faith.
61.	Our redemption lies in a renewal of faith; a revival of the belief in the Creator and His creation. I speak only as a Muslim, acutely conscious that arrogance of belief is forbidden to the Muslims; for Islam reproaches its followers for any conceit about their faith. So, in all humility, I state that we perceive the role of Islam as that of helping to overcome the problems besetting the present-day world. It can assist in building an enduring structure tor international amity, based on universal brotherhood and on respect for the principles of peaceful coexistence. Islam is not a religion in the conventional sense but a many splendoured mansion— it is a unique and comprehensive system of law; it is a distinctive culture, a fascinating civilization; it is a supreme metaphysical doctrine for the relief and redemption of man. Fourteen hundred years of its record of service is there for all of us to see.
62.	The credentials of the Muslims to be able to play a role in helping to promote peace and harmony among nations are provided in the statement of human rights and duties by the Prophet in his last sermon on Mount Arafat, which is as fresh and relevant today as it was 1,400 years ago. On that occasion the Prophet said:
"Hearken to my words, O men ....
"The Arab is not superior to non-Arab; the non-Arab is not superior to Arab. You are all sons of Adam, and Adam was made up of dust. . . .
"The vengeance of blood practised in the days of Ignorance is prohibited, and blood feuds are abolished.
"Verily, you should consider each other's blood, property, and reputation, inviolable unto the Day of Judgement.
"Remember Allah [in your dealings with] women. You have rights over them—they have rights over you. . . .
"Verily, a man is responsible only for his own acts. A son is not responsible for the crimes of his father, nor a father responsible for the crimes of his sons. He who has a pledge, let him return it to him who entrusted him with it: all usury is abolished, but you have your capital; wrong not, and you shall not be wronged.
"You are one brotherhood; nothing which belongs to another is lawful unto his brother, unless freely given out of good will. Guard yourselves from committing injustice.
"You will surely meet your Lord, and He will ask you about your deeds."
63.	If this be the message, then should not the present resurgence of Islam and the reawakening among the Muslims of the world be a welcome phenomenon? It should be welcomed as a revitalizing force that could bring peace to a weary world and hope to a distraught humanity. It is not a religion that forces itself on others. The Holy Koran explicitly reminds us: "There is no compulsion in religion".
64.	Thus, without obstructing, and in its own imperceptible ways, Islam can act as a catalyst in rousing the conscience of the international community. The religion of Islam is primarily concerned with the guidance it furnishes to its votaries on how best to live this life. The prayer of the believer is: "Our Lord, enable us to live this life in a handsome way and also grant us a handsome life in the Hereafter". Amen.
65.	This life is a preparation for the life to come; it has to be lived fully, earnestly and resolutely. It has to be lived for God, spent in His holy name, in obedience to His law.
66.	The world of Islam is confident that the era of stark materialism, which bred imperialism, colonialism and injustice in all its forms, is finally over, and cannot be brought back. As they enter the fifteenth century Hegira, the Islamic peoples, who have rediscovered their pride in their religion, their great culture and their unique social and economic institutions, are confident that the advent of this century will mark the beginning of a new epoch when their high ideals of peace, justice, the equality of man, and their unique understanding of the universe, will once again enable them to make a worthy contribution to the betterment of mankind.
67.	Before concluding I should like to express a fervent hope and prayer on behalf of the Muslims of the world that the 154 nations gathered here make a solemn commitment: that the fifteenth century Hegira and the twenty-first century A.D. will usher in an era in which relations between States will be governed by higher moral principles, and not by power politics; that we shall create a human society founded on the principle of universal brotherhood; that all forms of intolerance and discrimination based on considerations of race, colour, creed or sex shall be ended; that the remaining strongholds of oppression and injustice on earth shall be demolished; that the strong nations shall not oppress the weak, nor the rich dominate the poor; that scientific knowledge and the natural resources of the earth shall be shared equitably for the common welfare and good of the human race, instead of being squandered on armaments and other preparations for war; that the environment of our planet shall be protected from abuse to safeguard for posterity its right to inherit the earth as beautiful and supportive of life as the Creator made it for us; that, above all, peace shall prevail among nations and brotherhood among men, to enable humanity to preserve our precious civilization to which each generation has made its contribution, and to achieve the quality of life based on political, economic and social justice to which we all aspire, but which has so far exceeded our grasp.
68.	I once again thank you, Mr. President, for the privilege of addressing this august Assembly.
69.	Peace be on you, and Allah's mercy and His blessings.
